United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  June 19, 2007

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 04-40674
                          Conference Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

JUAN ELISEO ARMENDARIZ-CHAVEZ,

                                      Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                        USDC No. 1:04-CR-11-ALL
                          --------------------

         ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES

Before BENAVIDES, CLEMENT, and PRADO, Circuit Judges.

PER CURIAM:*

     This court affirmed the sentence of Juan Eliseo Armendariz-

Chavez (Armendariz).     The Supreme Court vacated and remanded for

further consideration in light of Lopez v. Gonzales, 127 S. Ct.

625 (2006).     Both parties have informed us that Armendariz has

been released from custody and that his term of supervised

release has expired.     Accordingly, the appeal is moot and is

DISMISSED.     See United States v. Clark, 193 F.3d 845, 847-48 (5th

Cir. 1999).

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.